DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 2/4/2022 is acknowledged.  The traversal is on the ground(s) that there is no plausible separate utility such as a shower head and there is no undo search burden.  This is not found persuasive because as explained in the rejection below, a shower head reads on the claims, and as explained in the restriction requirement, the inventions have a different classification and different field of search which is evidence of undue search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/4/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the apertures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "valve seals" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (U.S. Patent Pub. No. 2013/0032647).
Regarding claim 1, Zhou et al. discloses an apparatus (figures 1-17), comprising:
a diffuser manifold having a manifold diffuse member (reference #120) comprising:
a first side with ports therethrough (outside of reference #120); and
a second side (inside of reference #120) having a first fluid path (see figure 4, lines exiting reference #120 from inside of reference #120 indicating flow path) and a second fluid path determined by a flow geometry of the manifold (see figure 10, lines exiting reference #120 indicating flow path), the 
a fluid valve capable for controlling the flow rate of a fluid moving through the plurality of ports and selectively orienting a flow of the fluid through a first flow path, a second flow path, or a third flow path (reference #110 and 200; reference #221 (first flow path); reference #223 (second flow path); reference #211 (third flow path)).
It is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).; and as such the preamble stating “for adjusting characteristics of the flow of a fluid contacting a solid product to form a product chemistry” is not accorded any patentable weight because it merely recites the intended use of the apparatus.  .   
Regarding claim 2, Zhou et al. discloses wherein the fluid valve has a configuration to divert the fluid through the first flow path or the second flow path (figure 4, reference #221 or figure 10, reference #223) and the third flow path (figures 4 or 10, reference #211).
Regarding claim 3, Zhou et al. discloses wherein the fluid valve has a configuration to divert the fluid through the first flow path (figure 4, reference #221), the second flow path (figure 10, reference #223), and the third flow path (figures 3 and 10, reference #211).  It is noted that the valve has the configuration of the first, second and third flow paths, and nothing in the claim requires the flow paths to occur at the same time, only that the valve has a configuration for all three flow paths.
Regarding claim 4, Zhou et al. discloses wherein fluid diverted through the first flow path travels through the first fluid path (see figure 4, reference #221 with lines showing travels through first fluid path as indicated by lines through reference #120) and fluid diverted through the second flow path 
Regarding claim 5, Zhou et al. discloses wherein the fluid valve further comprises a static gasket to seal off the first flow path or the second flow path (see figures 4 and 10, not labeled, static gaskets sealing reference #220; [0044] (hermetically assembled)).
Regarding claim 6, Zhou et al. discloses wherein the fluid valve comprises an external component (reference #121) capable for driving rotation of an internal rotatable component (reference #220).
Regarding claim 8, Zhou et al. discloses wherein the rotatable component includes a rotary disc with holes therethrough, some of the apertures being plugged by valve seals (figure 5 and 11, reference #220 with holes 2211 and 2221, with certain apertures plugged by valve seals as shown in figures 4, 5, 10 and 11).
Regarding claim 9, Zhou et al. discloses wherein the fluid valve further comprises a stationary component (reference #210) which attaches to a base to form at least a portion of an external structure of the fluid valve (reference #110).
Regarding claim 10, Zhou et al. discloses wherein the stationary component comprises flow control cavities and raised surfaces where the fluid exits the flow control cavities (figures 4 and 10, reference #225 is raised surface surrounding cavities, not labeled).
Regarding claim 11, Zhou et al. discloses wherein the fluid valve comprises a static gasket for creating a watertight seal between the stationary component and the base (see figure 4, black dot between reference #110 and reference #210; [0045] (hermetically connected)).
Regarding claim 13, Zhou et al. discloses wherein the ports have varying diameters (see figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. in view of Bowden (U.S. Patent No. 7,661,607).
Regarding claim 7, Zhou et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose an indicator.
Bowden teaches another showerhead controller assembly (title).  The reference teaches an indicator for indicating which flow paths are open or closed (figure 2, reference #133-1; figure 4, reference #133; figure 5, reference #133-3) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the indicator of Bowden on the apparatus of Zhou et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach showerhead controller assemblies.  One of ordinary skill in the art would be motivated to provide an indicator .  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. in view of Zhou et al. (U.S. Patent No. 9,278,364) (hereinafter Zhou ‘364).
Regarding claim 12, Zhou et al. discloses all the limitations as set forth above.  However, the reference is silent as to how the stationary component and the base are attached.  As it is well known in the art that there are many different mechanical ways for attaching two components together, including by ratchet and pawl (as evidenced by Zhou ‘364 reference #2131; column 1, lines 43-49; column 3, lines 48-65), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the attachment of the stationary component and base to be attached with a ratchet and a pawl, since the attachment mechanism is well known in the art and because such attachment mechanism will ensure the components are sufficiently secured to each other and there is less of a risk that the components will come apart to render the apparatus unusable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774